Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 5/20/21 are hereby entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 15-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20110275939 A1 by Walsh et al (“Walsh”), further in view of PGPUB US 20150325151 A1 by Tuchschmid et al (“Tuchschmid”), further in view of PGPUB US 20190175076 A1 by Lustig et al (“Lustig”), further in view of PGPUB US 20130207426 A1 by Rolvag (“Rolvag”), further in view of admitted prior art.
In regard to Claims 1 and 18, Walsh teaches a computer-implemented method comprising:
positioning one or more sensors on a real world object […];
(see, e.g., Figure 3A in regard to sensorized chair pad and, e.g., Figure 2 in regard to an office chair (“real world object”));


(see, e.g., paragraphs 37-38 in regard to employing a GUI on a personal computer used in tandem with the sensorized chair pad and pad to provide a real-time illustration of the user’s posture via the GUI in the chair (a “mixed reality environment that provides the human operator with a realistic use case of the real world object through use of…a screen positioned in front of the real world object”).  This is also within the BRI of the claimed “physical simulation…configured to test one or more characteristics of the real world object”, at a minimum, to the extent that the combination of the sensorized chair pad, the office chair and the GUI/display provides a simulation of how effective the user’s posture is sitting in the chair);
receiving…during the physical simulation;
(see, e.g., Figure 3A, selection 30 in regard to “one or more sensors…positioned on”;  see, e.g., paragraph 35 in regard to the chair pad being used with “various chairs” (“a second copy of a real world object”); see, e.g., paragraphs 37-38 in regard to microprocessor of a personal computer programmed with software to provide a GUI (“data analytics platform”); in regard to “represents…properties of the real world object” see, e.g., paragraph 38 in regard to the user sitting in the chair with the ergonomic pad on it in order to test how well the chair worked with the user’s posture);


	(see, e.g., Figure 5B, illustration of a chair, in order to visually depict which the computer software would have to have “received data” representing the chair);
performing [a] simulation using (i) some or all of the sensor data, and (ii) the data representing the digital version of the real world object, wherein the […] simulation displays (i) a visual representation of at least some of the sensor data, and (ii) a visual representation of the data representing the digital version of the real world object, wherein performing the […] simulation comprises [combining] i) the visual representation of at least some of the sensor data on ii) the visual representation of the data representing the digital version of the real world object.
	(see, e.g., Figure 5B and paragraph 38 in regard to providing a GUI depicting the user sitting in a chair and illuminating boxes in regard to the user’s posture based on the data being received from the sensors (“some […] of the sensor data”));

Furthermore, while Walsh teaches providing 2D depictions of the user sitting in his/her chair to the extent to which the otherwise cited prior art may fail to teach all of the remaining claimed limitations, however, in an analogous reference Tuchschmid teaches employing a CAD file convertor (see, e.g., paragraph 35) as part of a 3D VR/AR simulation (see, e.g., paragraphs 4 and 8) providing a digital version of a real world object;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the elements taught by Tuchschmid to the physical simulation otherwise taught by the Walsh, by employing CAD files depicting the chair the user was sitting in as part of a 3D VR/AR simulation displaying a digital version of the office chair visually combined with data regarding the user’s posture in order to more realistically depict for the user his/her posture while sitting on the chair.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach that the data regarding the user’s posture is “overlaid” on top of a visual depiction of the chair itself, however, in an analogous reference Lustig teaches this feature (see, e.g., Figure 7B);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the elements taught by Lustig to the physical simulation otherwise taught by the otherwise cited prior art, by visually overlaying the sensor data on top of the rendering of the chair as part of a VR simulation, in order to more realistically depict for the user his/her posture while sitting on the chair.

Furthermore, while the otherwise cited prior art may fail to specifically teach the remaining claimed limitations, however, in an analogous reference Rolvag teaches employing prototypes of office chairs (see, e.g., paragraph 4);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have the combined the cited prior art in order to test the ergonomics and comfort of a prototype chair, as taught by Rolvag, by employing the system as taught by the otherwise cited prior art, in order to more precisely identify which supports in the chair were effective and/or not effective at providing ergonomic support.

Furthermore, determining one or more modifications to the real world object based on the performed simulation, however,
the Examiner takes OFFICIAL NOTICE that employing a VR simulation of a real world object in order to improve/modify the design of that object was old and well-known at the time of Applicant’s invention.  Such functionality allows for the object to be simulated prior to it being mass manufactured.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allows for a new driver’s seat to be simulated prior to it being mass manufactured.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In regard to Claims 3, 5-7, 9-10, and 16 see rejection of Claim 1.

In regard to Claim 15, Lustig teaches providing a graphical display showing the location of the sensors and the amount of force being applied to each and Walsh teaches providing bar charts with visual displays (see, e.g., Figure 5) as well as recording, saving, and analyzing posture data to “analyze whether a user’s posture is improving over a period of time”
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have combined these teachings and to have depicted the batches of aggregated sensor data as taught by Walsh as overlaid on the visual depiction of the chair as taught by Lustig, in order to provide the user some idea how his/her posture had changed over time.

In regard to Claims 21-22, Lustig teaches providing a graphical display showing the location of the sensors and the amount of force being applied to each and Walsh teaches providing also a graphical display in real-time of which sensors are activated in a seat sensor and by how much as well as providing bar charts and color codes of this data (see, e.g., Figures 5, 5A, and 5B and paragraph 38);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the visual displays taught by Walsh to the otherwise cited prior art, in order to provide more precise information to the user.



Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh, in view of Tuchschmid, further in view of Lustig, further in view of Rolvag, further in view of admitted prior art, further in view of PGPUB US 20150310758 A1 by Daddona et al (“Daddona”)
In regard to Claims 12-13 and 20, Daddona teaches employing posture sensors and displays depicting the output of those sensors relative to a seat as part of a driving simulation (see, e.g., paragraph 55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the invention as taught by the otherwise cited prior art as part of the driving simulation taught by Daddona by employing a sensorized driver’s seat along with a VR display, in order to better instruct the driver as to his/her posture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh, in view of Tuchschmid, further in view of Lustig, further in view of Rolvag, further in view of admitted prior art, further in view of admitted prior art.
In regard to Claim 17, while Tuchschmid teaches employing renderings of a car interior that were the result of a design process such a process was crowd-sourced, however,
the Examiner takes OFFICIAL NOTICE that crowd-sourcing a design process was old and well-known at the time of Applicant’s invention.  Such functionality allows for a range of different design options to be presented.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow the car interior to be customized based on crowdsourced input.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Response to Arguments
	Applicant argues on pages 10-11 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image1.png
    216
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    135
    656
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Walsh teaches “a physical simulation using the real world object, wherein the physical simulation is configured to test one or more characteristics of the real world object”, at a minimum, to the extent that the combination of the sensorized chair pad, the office chair and the GUI/display provides a simulation of how effective the user’s posture is sitting in that particular office chair given the particular physical characteristics of that chair.  The combination of these elements is a “physical simulation,” at a minimum, because it necessarily involves several physical object, most notably the office chair.  Applicant’s also argues that “Walsh does not perform a physical simulation to replicate a user sitting on a chair.  Walsh teaches a user sitting on a chair with a sensorized pad on it and a computer display showing the output of the sensors in addition to a depiction of a chair.  It is unclear why the Applicant merely characterizes these teachings as  “Walsh teaches a user sitting on a chair” when, clearly, Walsh teaches much more than that.  Furthermore, it is unclear what distinction that the Applicant is trying to achieve by claiming a “physical simulation to replicate a user sitting on a chair” in terms of what limitations Applicant is actually claiming that the cited prior art is not teaching with the alleged exception of the “physical simulation”, which is addressed supra.
	Applicant’s other arguments are addressed by the updated statements of rejection, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715